Per Curiam.
The writ of error herein is dated November 3, 1923, and is made returnable December 3, 1923. The statute provides that writs of error “shall be returnable to a day, either in term time or vacation more than thirty days and not' more than ninety days from the date of the writ.” Sec. 2908, Rev. Gen. Stats. 1920.-
The writ of error in this case is made returnable thirty days from its date, and not “more than thirty days from the date of the writ,” as is specially required by the statute, therefore the writ of error being in violation of the statute is hereby dismissed. See Savannah, F. & W. Ry. Co., v. Justice, 41 Fla. 508, 26 South. Rep. 704; Anderson v. State, 73 Fla. 86, 74 South. Rep. 6.
Dismissed.
Whitfield, P. J., and West and Terrell, J. J., concur.